Citation Nr: 0833234	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-02 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.

2.  Entitlement to a compensable evaluation for left ear 
hearing loss prior to January 2005 and entitlement to a 
rating in excess of 10 percent for bilateral hearing loss 
from January 2005.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from January 1962 to 
September 1965.  The veteran also served in the Air Force 
Reserve and Rhode Island National Guard.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied entitlement to an 
evaluation in excess of 10 percent for tinnitus and a 
compensable evaluation for left ear hearing loss.  

The veteran has also appealed a September 2005 rating 
decision, which denied entitlement to service connection for 
PTSD.  The claims were merged on appeal.

The Board notes that in a September 2005 rating decision, 
service connection was awarded for right ear hearing loss.  
The left and right ears were then evaluated together and a 
single 10 percent evaluation was established effective 
January 2005.  The veteran's claim remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, 
in a claim for an increased disability rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded). 

The claim of entitlement to a compensable evaluation for left 
ear hearing loss prior to January 2005 and in excess of 10 
percent for bilateral hearing loss from January 2005, as well 
as the claim of entitlement to service connection for PTSD 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1962 to September 1965. 

2.  On September 20, 2008, prior to the promulgation of a 
decision with regard to the claim of entitlement to an 
evaluation in excess of 10 percent for tinnitus, the Board 
received notification from the veteran, through his 
authorized representative, that a withdrawal of this appeal 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran with regard to the claim of entitlement to an 
evaluation in excess of 10 percent for tinnitus, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran, 
through his authorized representative, has withdrawn the 
appeal for the claim of entitlement to an evaluation in 
excess of 10 percent for tinnitus.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the 
appeal and it is dismissed.


ORDER

The claim of entitlement to an evaluation in excess of 10 
percent for tinnitus is dismissed.


REMAND

The veteran has filed a claim of entitlement to a compensable 
evaluation for left ear hearing loss prior to January 2005 
and entitlement to a rating in excess of 10 percent for 
bilateral hearing loss from January 2005.  He also claims 
entitlement to service connection for PTSD.  A preliminary 
review of the record shows that this matter is not ready for 
appellate disposition because of an outstanding VA hearing 
request by the veteran.  

In the veteran's January 2005 and April 2006 substantive 
appeals, he requested a hearing before the Board to be held 
via video conference at the RO.  In January 2005, he 
requested that the hearing be held at the Providence, Rhode 
Island, RO.    

In April 2007, the veteran was notified that his hearing 
before the Board was to be held in June 2007 at the Hartford, 
Connecticut, RO.  The veteran responded later in April 2007 
that he would be unable to attend the scheduled hearing and 
requested that the matter be rescheduled at the Providence RO 
since traveling to Hartford would be a physical hardship.  To 
date the matter has not been rescheduled.

The appeal must be remanded so the veteran can be afforded a 
hearing as requested.  38 C.F.R. § 20.704.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to 
schedule the veteran for a video 
conference hearing before a Veterans Law 
Judge at the next available opportunity 
at the Providence, Rhode Island, RO, if 
feasible.  Should the veteran withdraw 
his hearing request, or otherwise 
indicate that he no longer desires a BVA 
hearing, the matter should be returned to 
the Board for appellate review.  Any 
indicated development should be 
undertaken in this regard.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The purpose of this REMAND is to satisfy a hearing request, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The veteran is free to submit any additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


_______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


